DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on August 16, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	As to claim 1, the claim recites (lines 6, 14) “near the first end”, which is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)).  Specifically, it is unclear what constitutes being near as there does not appear to be an objective way of knowing what is and is not “near”.
	As to claim 3, the claim recites “near the second end” which is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)). Specifically, it is unclear what constitutes being near as there does not appear to be an objective way of knowing what is and is not “near”.
	As to claim 4, the claim recites “remote from” which is a relative term which renders the claim indefinite.  The term "remote" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)).  Specifically it is unclear what constitutes “remote from” since there does not appear to be an objective way to determine when something qualifies as being remote from/not remote from.
claim 7, the claim recites “remote from” which is a relative term which renders the claim indefinite.  The term "remote" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)).  Specifically it is unclear what constitutes “remote from” since there does not appear to be an objective way to determine when something qualifies as being remote from/not remote from.
	As to claim 12, the claim recites (lines 11, 14) “near the first end” which is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)). Specifically, it is unclear what constitutes being near as there does not appear to be an objective way of knowing what is and is not “near”.
	As to claim 14, the claim recites “near the second end” which is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)). Specifically, it is unclear what constitutes being near as there does not appear to be an objective way of knowing what is and is not “near”.
	As to claim 15, the claim recites “remote from” which is a relative term which renders the claim indefinite.  The term "remote" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
	As to claim 18, the claim recites “remote from” which is a relative term which renders the claim indefinite.  The term "remote" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (MPEP 2173.05(b)).  Specifically it is unclear what constitutes “remote from” since there does not appear to be an objective way to determine when something qualifies as being remote from/not remote from.
	Claims 2-11, 13-22 are rejected as dependent upon claims 1, 3, 12, and/or 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 12-14 are rejected under 35 U.S.C. 102(a2) as being anticipated by Wei (US 2020/0049954 - herein Wei).
As to claim 1, Wei teaches a lens module (Wei - Fig. 1; Fig. 3), including a lens mount (Wei Fig. 2 - 1), being cylinder shaped and having an inner peripheral face (Wei Fig. 1 - 1; Fig. 3 - 120), a receiving space being enclosed by the inner peripheral face (Wei Fig. 3 - 120; Fig. 2 - 1), the lens mount having a first end and a second end along an axial direction thereof (Wei Fig. 3), the inner peripheral face having a positioning section near the first end (Wei Fig. 3 - B; Fig. 4), at least one lens (We2 Fig. 3 - 21), arranged in the receiving space (Wei Fig. 3), an outer peripheral face of the at least one lens contacting the inner peripheral face of the lens mount (Wei Fig. 3 - 21, 22, 120; Fig. 4 - 22, 120), a positioning ring (Wei Fig. 3 - 3), arranged in the receiving space (Wei Fig. 3), an outer peripheral face of the positioning ring being connected to the positioning section of the lens mount to prevent the at least one lens from falling out via the first end of the lens mount (Wei Fig. 4 - 3, 22, 1203; para. [0015]), wherein an end of at least one of the positioning section and the outer peripheral face of the positioning ring near the first end is formed with at least one groove (Wei Fig. 4 - 321, 6; para. [0015]), the at least one groove is open toward the first end (Wei Fig. 4 - 6, 321), a length of the at least one groove along the axial direction is smaller than a length of the outer peripheral face of the positioning ring along the axial direction (Wei Fig. 4 - length (vertical dimension) of groove (6, 321) is smaller than thickness (vertical dimension) of outer peripheral face of ring (3)), the at least one groove is injected with and adhesive for engagement between the outer peripheral face of the positioning ring and the inner peripheral face of the lens mount (Wei Fig. 4 - 6, 321; para. [0015]).
claim 2, Wei teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Wei further teaches the at least one groove extends around the axial direction to be annular-shaped (Wei Fig. 4 - 6, 321; para. [0015]).
	As to claim 3, Wei teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Wei further teaches the at least one groove is enclosed by a lateral wall and a bottom face (Wei - see marked up Fig. 4 below).

    PNG
    media_image1.png
    542
    585
    media_image1.png
    Greyscale

	
	As to claim 12, Wei teaches a lens mount (Wei - Fig. 1; Fig. 3), being cylinder shaped and having an inner peripheral face (Wei Fig. 1 - 1; Fig. 3 - 120), a receiving space being enclosed by the inner peripheral face for receiving at least one optical length (vertical dimension) of groove (6, 321) is smaller than thickness (vertical dimension) of outer peripheral face of ring (3)), the at least one groove is adapted for being injected with an adhesive for engagement between the outer peripheral face of the at least one optical element and the inner peripheral face of the lens mount (Wei Fig. 4 - 6, 321; para. [0015]).
	As to claim 13, Wei teaches all the limitations of the instant invention as detailed above with respect to claim 12, and Wei further teaches the at least one groove extends around the axial direction to be annular-shaped (Wei Fig. 4 - 6, 321; para. [0015]).
	As to claim 14, Wei teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Wei further teaches the at least one groove is enclosed by a lateral wall and a bottom face (Wei - see marked up Fig. 4 below).

    PNG
    media_image1.png
    542
    585
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (cited above).
	As to claims 11 and 22, Wei teaches all the limitations of the instant invention as detailed above with respect to claims 1 and 12, but doesn’t specify the groove depth along a radial direction of the lens mount is between 2-300 micrometers.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the depth between 2-300um, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).  Specifically, the depth allows the amount of adhesive to be used as per the cost and/or fixing strength desired.






Allowable Subject Matter
Claims 4-10, 15-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 4-6, although the prior art teaches a lens module and mount as detailed above in claim 3, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claims 7-10, although the prior art teaches a lens module and mount as detailed above in claim 3, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 7, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claims 15-17, although the prior art teaches a lens module and mount as detailed above in claim 14, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 15, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and 
	As to claims 18-21, although the prior art teaches a lens module and mount as detailed above in claim 14, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 18, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho et al. (US 9,678,336); Huang (US 2018/0074281); Liu et al. (US 2020/0209506); Wu et al. (US 2020/0341228); Wang (US 2013/0258508); Hirata et al. (US 8,526,129); Wang (US 8,749,901); Lin et al. (US 10,234,658); Wei (US 10,795,110); Wang (US 2020/0041753); Wang (US 2020/0409021); Wei et al. (US 9,746,635); Wang (US 2015/0092270) are cited as additional examples of lens modules and lens mounts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 25, 2021